706 S.E.2d 479 (2011)
STATE of North Carolina
v.
William M. HUGGINS.
No. 459P00-2.
Supreme Court of North Carolina.
March 10, 2011.
William M. Huggins, Sanford, for Huggins, William M.
Amy C. Kunstling, Assistant Attorney General, for State of N.C.
Garry W. Frank, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 16th of February 2011 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Iredell County:
"Denied by order of the Court in conference, this the 10th of March 2011."